 



EXHIBIT 10.1

Trizec Properties, Inc.

RESTRICTED STOCK RIGHTS AGREEMENT

     This Agreement, dated as of the ___day of ___200___(“Date of Grant”),
between Trizec Properties, Inc. (the “Company”) and
                               (“Employee”), sets forth the terms and conditions
of Employee’s participation in the Company’s 2002 Long Term Incentive Plan
(Amended and Restated Effective May 29, 2003, as amended from time to time),
attached as Schedule A (the “Plan”).

     WHEREAS, on ___, 200_, the Company awarded Employee an annual incentive
bonus for the fiscal year ___(the “Bonus”); and

     WHEREAS, the Compensation Committee of the Company’s Board of Directors
(the “Committee”) has determined that a portion of the Bonus is payable in the
form of Restricted Stock Rights pursuant to Section 7 of the Plan subject to the
terms and conditions of this Agreement;

          NOW THEREFORE the parties hereto agree as follows:

     Definitions. Certain terms used in this Agreement and appearing with
initial capital letters have been defined in the Plan, and shall have the same
meaning when used herein. In the event of any inconsistency between the terms or
provisions of this Agreement and the Plan document, the Plan shall govern.
Employee acknowledges that all decisions and interpretations of the Committee
with respect to this Agreement and the Plan shall be conclusive and binding on
Employee and all other interested parties.

A. Grant. Subject to the terms of this Agreement and the Plan, the Company
hereby grants to Employee, as of the Date of Grant, an award of
                           Restricted Stock Rights (the “Restricted Stock
Rights”, or the “Award”). Each Restricted Stock Right shall represent the
unsecured promise of the Company to transfer to Employee, on the applicable
Settlement Date (as defined in Paragraph D) of such Restricted Stock Right and
subject to the terms and conditions set forth in this Agreement, one Share of
the Company’s common stock. The Company shall maintain a bookkeeping record for
Employee (the “Employee Account”) to which the Award will be credited.

B. Vesting. The Award shall vest on the vesting dates set forth in Schedule B
(each a “Vesting Date”), provided that certain employment requirements set forth
in Schedule B (“Time-Based Vesting Requirements”) are met. However, where the
Time-Based Vesting Requirements have not been satisfied as of the applicable
Vesting Date, the unvested Restricted Stock Rights shall be cancelled.

Notwithstanding the foregoing, in accordance with Section 10 of the Plan, upon
the occurrence of a Change in Control, all Time-Based Vesting Requirements shall
be deemed satisfied and the Restricted Stock Rights shall immediately vest in
full.

C. Termination of Employment. In the event of the termination of Employee’s
employment with the Company prior to one or more of the Vesting Dates due to
death, disability (as defined under Section 409A of the Internal Revenue Code of
1986, as amended and the regulations and guidance promulgated thereunder, (the
“Code”)), or retirement (defined as Employee’s voluntary termination of
employment with the Company after a minimum of five years of service and
provided that at the date of termination Employee is at least sixty (60) years
of age), the Award shall immediately vest in full on the date of such
termination.

If Employee’s employment with the Company is terminated for any reason other
than death, disability or retirement prior to the applicable Vesting Dates, all
of the Restricted Stock Rights subject to this Agreement

1



--------------------------------------------------------------------------------



 



which have not vested in accordance with Paragraph B above, shall be cancelled,
and all rights of Employee to, or with respect to, such non-vested Restricted
Stock Rights shall terminate without any obligation on the part of the Company.

D. Settlement. The Restricted Stock Rights shall be settled by the payment of
the underlying Shares. Subject to Paragraph E, settlement of a Restricted Stock
Right shall occur on (or as soon as practicable following) the applicable
Vesting Date (each a “Settlement Date”). No certificates for Shares will be
issued or delivered to Employee upon settlement. An account will be maintained
for Employee by the Company’s Transfer Agent. Upon settlement of any Restricted
Stock Rights, at Employee’s request, the Company’s Transfer Agent will deliver
certificates of stock (or electronic delivery as requested by Employee) for the
Shares underlying the Restricted Stock Rights. Unless so requested, however, the
Transfer Agent will continue to hold the Shares in an account for Employee.

E. Deferral. At a time determined by the Committee in its sole discretion,
Employee may irrevocably elect to defer settlement of any or all of his or her
Restricted Stock Rights pursuant to the terms of the Trizec Properties, Inc.
Deferred Compensation Plan (the “Deferred Compensation Plan”). Settlement of any
deferred Restricted Stock Rights shall be made at the time set forth in, and in
accordance with the terms of, the Deferred Compensation Plan. Following deferral
of the Restricted Stock Rights pursuant to this Paragraph E, they shall be
governed by the terms of the Deferred Compensation Plan. Upon the effective date
of the deferral (i.e., the applicable Settlement Date), the Restricted Stock
Rights deferred pursuant to this Paragraph E shall no longer be subject to
cancellation pursuant to Paragraph C hereof. The Company may modify, amend or
terminate any deferral election pursuant to this Paragraph E or the terms and
conditions of the Deferred Compensation Plan at any time, if it considers it
necessary or advisable to do so under applicable laws.

F. Dividend Equivalent Payments. If, prior to settlement, the Company pays a
dividend on its common stock, Employee shall be paid a dividend equivalent (the
“Dividend Equivalent”) for his or her vested and unvested Restricted Stock
Rights. No Dividend Equivalent shall be paid to an Employee on any cancelled
Restricted Stock Rights. Regular dividends shall be paid on the Shares of the
Company’s common stock following the settlement of the Restricted Stock Rights.
Dividend Equivalents may be paid in Shares of the Company’s common stock, in
cash, in additional Restricted Stock Rights or in a combination of any of these,
as determined by the Committee. Upon cancellation of the Restricted Stock Rights
pursuant to Paragraph C hereof, payment of Dividend Equivalents shall cease
immediately. At the time Employee elects to defer all or a portion of the
Restricted Stock Rights pursuant to Paragraph E of this Agreement, Employee may
also elect to defer any Dividend Equivalents to be paid on or following the date
of deferral with respect to such deferred Restricted Stock Rights in accordance
with, and subject to the terms of, the Deferred Compensation Plan. References in
this Agreement to Restricted Stock Rights or Awards shall also be deemed to
refer to the corresponding Dividend Equivalents paid pursuant to this
Paragraph F.

G. Shareholder Rights. Prior to settlement, Employee shall not have any rights
as a shareholder (including, without limitation, voting rights) with respect to
the Shares of the Company’s common stock underlying the Restricted Stock Rights.

H. Withholding Taxes. Employee shall be required to remit any taxes the Company
determines are due and payable with respect to the granting, vesting or
settlement of the Award. Employee may either pay the taxes due to the Company,
or, in the sole discretion of the Committee, request that Shares be withheld in
an amount sufficient to cover the obligation based on the then Fair Market Value
of such Shares. The Company may withhold Shares (or require the Transfer Agent
to withhold issuance of the stock certificate for the Shares) until taxes have
been satisfied.

I. Non-Transferability or Assignment. Prior to settlement, the Award is
non-transferable and may not be assigned or otherwise transferred. Employee
agrees not to sell, transfer, assign, pledge or hypothecate (whether by
operation of law or otherwise) the Award, except as provided by the applicable
laws of descent and

2



--------------------------------------------------------------------------------



 



distribution or as otherwise required by law, and that no Award shall be subject
to execution, attachment or similar process.

J. No Right to Continued Employment. Neither the Plan nor any action taken
hereunder shall be construed as giving Employee the right to be retained in the
employ or service of the Company, nor shall it interfere in any way with the
right of the Company to modify the terms of, or terminate Employee’s employment.

K. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware. Employee hereby consents to the jurisdiction of the federal and state
courts located in Chicago, Illinois.

L. Amendments. The Committee may amend this Agreement at any time; provided,
however, that no amendment that would adversely alter the Award granted
hereunder shall have retrospective effect without the consent of Employee.
Notwithstanding the foregoing, the Company may modify or amend the Plan, the
Award or this Agreement at any time in any manner it considers necessary or
advisable, in its sole discretion, to comply with applicable tax laws,
securities laws, accounting rules and other applicable laws, rules or
regulations or to ensure that the Award is not subject to federal, state, local
or foreign taxes prior to settlement.

M. Section 409A. Notwithstanding any provision set forth in the Plan or this
Agreement, the Committee may, without Employee’s consent, modify the terms and
conditions of this Award, the Plan or this Agreement to the extent it deems
necessary or advisable, in its sole discretion, in order to comply with, or
avoid being subject to, Section 409A of the Code and any regulations or guidance
promulgated thereunder.

N. Specified Employees. Notwithstanding any provision of the Plan or this
Agreement to the contrary if, upon the termination of Employee’s employment with
the Company for any reason, the Company determines that Employee is a “specified
employee” as defined in Section 409A of the Code and regulations and guidance
promulgated thereunder, the Award shall not settle before the earlier of (i) the
date which is six months after Employee’s termination of employment for any
reason other than death or (ii) the date of Employee’s death. The provisions of
this Section N shall only apply if required to comply with Section 409A.

O. Notices. Notices required or permitted to be made under this Agreement shall
be sufficiently made if (a) sent by (i) registered or certified mail, (ii) a
nationally recognized courier service or (iii) facsimile, and (b) addressed
(i) to Employee at Employee’s address as set forth in the books and records of
the Company or (ii) to the Company or the Committee at the principal office of
the Company. Employee shall notify the Company promptly of any change of
address.

P. Binding on Successors. The terms and provisions of this Agreement and the
Plan will be binding on any successor in interest to Employee, whether such
successor attains such status through inheritance, the laws of descent or
otherwise.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Restricted Stock Rights Agreement has been
executed by the parties hereto as of the ___day of ___, 200___.

              Trizec Properties, Inc.
 
       

  By:    

       

      Timothy H. Callahan
President and Chief Executive Officer

          ACCEPTED AND AGREED that the undersigned Employee acknowledges receipt
of the Award granted hereunder and understands and agrees to the terms and
conditions of this Restricted Stock Rights Agreement and the Plan.

         
By:
       

       

  «Name»    

4



--------------------------------------------------------------------------------



 



Schedule A

Trizec Properties, Inc.

RESTRICTED STOCK RIGHTS AGREEMENT
(_________ __, 200_)



(Attached)

2002 Long Term Incentive Plan

(Amended and Restated Effective May 29, 2003, as amended)

5



--------------------------------------------------------------------------------



 



Schedule B

Trizec Properties, Inc.

RESTRICTED STOCK RIGHTS AGREEMENT
(_________ __, 200_)

VESTING

Time-Based Vesting Requirements

The Award shall vest ratably over three years, as long as Employee remains an
employee of the Company from the Date of Grant through the applicable Vesting
Date, according to the following schedule:

                Portion of the Award           that Vests     Vesting Date    
1/3     1st anniversary of the,
Date of Grant     1/3     2nd anniversary of the
Date of Grant     1/3     3rd anniversary of the
Date of Grant    

There are, of course, exceptions to the requirement that Employee remain
employed by the Company as set forth in Paragraph C of the Restricted Stock
Rights Agreement. But the general rule is that at the time of the termination of
Employee’s employment by the Company, any unvested portion of the Award shall be
cancelled.

6